Case 8:19-cv-02705-AEP Document 17 Filed 03/23/21 Page 1 of 13 PageID 935




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


   HELEN CARSON WATKINS,

                Plaintiff,

   v.                                            Case No. 8:19-cv-2705-T-AEP

   ANDREW M. SAUL,
   Commissioner of Social Security,

                Defendant.
                                             /

                                        ORDER

         Plaintiff seeks judicial review of the denial of her claim for a period of

   disability and disability insurance benefits (“DIB”). As the Administrative Law

   Judge’s (“ALJ”) decision was not based on substantial evidence and failed to

   employ proper legal standards, the Commissioner’s decision is reversed and

   remanded.

                                            I.
         A.     Procedural Background

         Plaintiff filed an application for a period of disability and DIB (Tr. 181-82).

   The Social Security Administration (“SSA”) denied Plaintiff’s claims both initially

   and upon reconsideration (Tr. 75-103, 107, 112-16). Plaintiff then requested an

   administrative hearing (Tr. 117-18). Per Plaintiff’s request, the ALJ held a hearing

   at which Plaintiff appeared and testified (Tr. 34-74). Following the hearing, the

   ALJ issued an unfavorable decision finding Plaintiff not disabled and accordingly
Case 8:19-cv-02705-AEP Document 17 Filed 03/23/21 Page 2 of 13 PageID 936




   denied Plaintiff’s claims for benefits (Tr. 12-33). Subsequently, Plaintiff requested

   review from the Appeals Council, which the Appeals Council denied (Tr. 1-6, 177-

   80). Plaintiff then timely filed a complaint with this Court (Doc. 1). The case is

   now ripe for review under 42 U.S.C. § 405(g).

         B.     Factual Background and the ALJ’s Decision

         Plaintiff, who was born in 1956, claimed disability beginning February 17,

   2015 (Tr. 181). Plaintiff completed two years of college (Tr. 218). Plaintiff’s past

   relevant work experience included work as a telephone customer service

   representative and a certified nurse’s assistant (Tr. 60-61, 204-14, 218-19). Plaintiff

   alleged disability due to kidney failure, uncontrolled hypertension, congestive heart

   failure, gout, dyspnea, and gastroenteritis (Tr. 217).

         In rendering the administrative decision, the ALJ concluded that Plaintiff

   met the insured status requirements through September 30, 2019 and had not

   engaged in substantial gainful activity since February 17, 2015, the alleged onset

   date (Tr. 17). After conducting a hearing and reviewing the evidence of record, the

   ALJ determined Plaintiff had the following severe impairments: chronic heart

   failure; hypertension; gastritis; hypertensive kidney disease; chronic kidney disease;

   arthritis of right hand; stenosing tenosynovitis of finger, right hand; carpal tunnel

   syndrome; radiculopathy, lumbar region; radiculopathy, thoracic region; cervical

   strain; multilevel degenerative changes; gout; hyperlipidemia; osteoarthritis of right

   knee; peripheral neuropathy; polyarthritis; restrictive lung disease; strain of right

   trapezius muscle; and obesity (Tr. 18). Notwithstanding the noted impairments, the



                                             2
Case 8:19-cv-02705-AEP Document 17 Filed 03/23/21 Page 3 of 13 PageID 937




   ALJ determined Plaintiff did not have an impairment or combination of

   impairments that met or medically equaled one of the listed impairments in 20

   C.F.R. Part 404, Subpart P, Appendix 1 (Tr. 19). The ALJ then concluded that

   Plaintiff retained a residual functional capacity (“RFC”) to perform light work,

   except that Plaintiff could occasionally stoop, crouch, kneel, and crawl; could

   occasionally climb stairs and ramps but could not climb ladders, ropes, or scaffolds;

   and could frequently handle and finger bilaterally (Tr. 20-21). In formulating

   Plaintiff’s RFC, the ALJ considered Plaintiff’s subjective complaints and

   determined that, although the evidence established the presence of underlying

   impairments that reasonably could be expected to produce the symptoms alleged,

   Plaintiff’s statements as to the intensity, persistence, and limiting effects of her

   symptoms were not entirely consistent with the medical evidence and other

   evidence (Tr. 21). Considering Plaintiff’s noted impairments and the assessment of

   a vocational expert (“VE”), the ALJ determined Plaintiff could perform her past

   relevant work as a customer service representative (Tr. 26). Accordingly, based on

   Plaintiff’s age, education, work experience, RFC, and the testimony of the VE, the

   ALJ found Plaintiff not disabled (Tr. 26).

                                            II.

         To be entitled to benefits, a claimant must be disabled, meaning the claimant

   must be unable “to engage in any substantial gainful activity by reason of any

   medically determinable physical or mental impairment which can be expected to

   result in death or which has lasted or can be expected to last for a continuous period



                                             3
Case 8:19-cv-02705-AEP Document 17 Filed 03/23/21 Page 4 of 13 PageID 938




   of not less than twelve months.” 42 U.S.C. § 423(d)(1)(A). “[A] physical or mental

   impairment is an impairment that results from anatomical, physiological, or

   psychological abnormalities which are demonstrable by medically acceptable

   clinical and laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(3).

         The Social Security Administration, in order to regularize the adjudicative

   process, promulgated the detailed regulations currently in effect. These regulations

   establish a “sequential evaluation process” to determine whether a claimant is

   disabled. 20 C.F.R. § 404.1520. If an individual is found disabled at any point in

   the sequential review, further inquiry is unnecessary. 20 C.F.R. § 404.1520(a).

   Under this process, the ALJ must determine, in sequence, the following: whether

   the claimant is currently engaged in substantial gainful activity; whether the

   claimant has a severe impairment, i.e., one that significantly limits the ability to

   perform work-related functions; whether the severe impairment meets or equals the

   medical criteria of 20 C.F.R. Part 404, Subpart P, Appendix 1; and whether the

   claimant can perform his or her past relevant work. 20 C.F.R. § 404.1520(a)(4). If

   the claimant cannot perform the tasks required of his or her prior work, step five of

   the evaluation requires the ALJ to decide if the claimant can do other work in the

   national economy in view of his or her age, education, and work experience. 20

   C.F.R. § 404.1520(a)(4)(v). A claimant is entitled to benefits only if unable to

   perform other work. Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987); 20 C.F.R. §

   404.1520(g)(1).




                                            4
Case 8:19-cv-02705-AEP Document 17 Filed 03/23/21 Page 5 of 13 PageID 939




         A determination by the Commissioner that a claimant is not disabled must

   be upheld if it is supported by substantial evidence and comports with applicable

   legal standards. See 42 U.S.C. § 405(g). Substantial evidence is “such relevant

   evidence as a reasonable mind might accept as adequate to support a conclusion.”

   Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v. NLRB,

   305 U.S. 197, 229 (1938) (internal quotation marks omitted)); Miles v. Chater, 84

   F.3d 1397, 1400 (11th Cir. 1996). While the court reviews the Commissioner’s

   decision with deference to the factual findings, no such deference is given to the

   legal conclusions. Ingram v. Comm’r of Soc. Sec., 496 F.3d 1253, 1260 (11th Cir. 2007)

   (citations omitted).

         In reviewing the Commissioner’s decision, the court may not re-weigh the

   evidence or substitute its own judgment for that of the ALJ even if it finds that the

   evidence preponderates against the ALJ’s decision. Crawford v. Comm’r of Soc. Sec.,

   363 F.3d 1155, 1158-59 (11th Cir. 2004) (citation omitted). The Commissioner’s

   failure to apply the correct law, or to give the reviewing court sufficient reasoning

   for determining that he or she has conducted the proper legal analysis, mandates

   reversal. Ingram, 496 F.3d at 1260 (citation omitted). The scope of review is thus

   limited to determining whether the findings of the Commissioner are supported by

   substantial evidence and whether the correct legal standards were applied. 42

   U.S.C. § 405(g); Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002) (per curiam)

   (citations omitted).




                                             5
Case 8:19-cv-02705-AEP Document 17 Filed 03/23/21 Page 6 of 13 PageID 940




                                            III.

         Plaintiff argues that the ALJ erred in five separate ways. Namely, Plaintiff

   contends that the ALJ erred by (1) failing to properly consider Plaintiff’s subjective

   complaints; (2) failing to properly consider medication side effects; (3) failing to

   properly consider medical opinions; (4) improperly concluding that Plaintiff

   retained the RFC to perform a reduced range of light work; and (5) failing to

   appropriately consider the VE testimony. For the following reasons, the ALJ failed

   to apply the correct legal standards, and the ALJ’s decision is not supported by

   substantial evidence.

         A.     RFC

         At step four of the sequential evaluation process, the ALJ assesses the

   claimant’s RFC and ability to perform past relevant work. See 20 C.F.R. §§

   404.1520(a)(4)(iv), 404.1545. To determine a claimant’s RFC, an ALJ makes an

   assessment based on all the relevant evidence of record as to what a claimant can

   do in a work setting despite any physical or mental limitations caused by the

   claimant’s impairments and related symptoms. 20 C.F.R. § 404.1545(a)(1). In

   rendering the RFC, therefore, the ALJ must consider the medical opinions in

   conjunction with all the other evidence of record and will consider all the medically

   determinable impairments, including impairments that are not severe, and the total

   limiting effects of each. 20 C.F.R. §§ 404.1520(e), 404.1545(a)(2) & (e); see Jamison

   v. Bowen, 814 F.2d 585, 588 (11th Cir. 1987) (stating that the “ALJ must consider

   the applicant’s medical condition taken as a whole”).         In doing so, the ALJ



                                             6
Case 8:19-cv-02705-AEP Document 17 Filed 03/23/21 Page 7 of 13 PageID 941




   considers evidence such as the claimant’s medical history; medical signs and

   laboratory findings; medical source statements; daily activities; evidence from

   attempts to work; lay evidence; recorded observations; the location, duration,

   frequency, and intensity of the claimant’s pain or other symptoms; the type, dosage,

   effectiveness, and side effects of any medication or other treatment the claimant

   takes or has taken to alleviate pain or other symptoms; treatment, other than

   medication, the claimant receives or has received for relief of pain or other

   symptoms; any measures the claimant uses or has used to relieve pain or symptoms;

   and any other factors concerning the claimant’s functional limitations and

   restrictions. 20 C.F.R. §§ 404.1529(c)(3)(i)-(vii), 404.1545(a)(3); SSR 96-8p, 1996

   WL 374184 (July 2, 1996); SSR 16-3p, 2017 WL 5180304 (Oct. 25, 2017). In

   rendering the RFC determination in this instance, Plaintiff contends that the ALJ

   erred in considering Plaintiff’s subjective complaints, medication side effects, and

   the opinions of her treating and examining medical practitioners.

                i.     Subjective Complaints

         In addition to the objective evidence of record, the Commissioner must

   consider all the claimant’s symptoms, including pain, and the extent to which these

   symptoms can reasonably be accepted as consistent with the objective evidence and

   other evidence. See 20 C.F.R. § 404.1529. To establish a disability based on

   testimony of pain and other symptoms, the claimant must show evidence of an

   underlying medical condition and either (1) objective medical evidence confirming

   the severity of the alleged symptoms or (2) that the objectively determined medical



                                            7
Case 8:19-cv-02705-AEP Document 17 Filed 03/23/21 Page 8 of 13 PageID 942




   condition can reasonably be expected to give rise to the alleged symptoms. Wilson,

   284 F.3d at 1225 (citing Holt v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991)); see

   20 C.F.R. § 404.1529. When the ALJ discredits the claimant’s subjective testimony,

   the ALJ must articulate explicit and adequate reasons for doing so. Wilson, 284

   F.3d at 1225 (citation omitted). A reviewing court will not disturb a clearly

   articulated credibility finding regarding a claimant’s subjective complaints

   supported by substantial evidence in the record. Foote v. Chater, 67 F.3d 1553, 1562

   (11th Cir. 1995) (per curiam) (citation omitted).

         In this instance, despite finding that Plaintiff had 20 severe impairments, the

   ALJ concluded that Plaintiff’s subjective complaints regarding the intensity,

   persistence, and limiting effects of her symptoms were not entirely consistent with

   the medical evidence and other evidence of record and, more specifically, did not

   find support in the record because Plaintiff failed to express ongoing complaints of

   her symptoms to the degree alleged while receiving generally conservative and

   sporadic treatment during the period at issue (Tr. 18, 21-22). Although the ALJ

   thoroughly considered the evidence of record in making that finding, the ALJ failed

   to appropriately consider Plaintiff’s ability to afford proper medical treatment and

   whether the conservative and sporadic nature of her treatment stemmed from her

   inability to afford regular or more aggressive treatment. As the ALJ repeatedly

   pointed to the conservative treatment and lack of ongoing treatment or complaints,

   such failure is significant in this instance and warrants remand.




                                              8
Case 8:19-cv-02705-AEP Document 17 Filed 03/23/21 Page 9 of 13 PageID 943




          A well-established principle in the Eleventh Circuit is that poverty excuses

   non-compliance. 1 Dawkins v. Bowen, 848 F.2d 1211, 1213-14 (11th Cir. 1988).

   During the administrative hearing, Plaintiff repeatedly indicated that she could not

   obtain treatment due to a lack of ability to pay (Tr. 43-44, 48, 49, 51-52). For

   example, she indicated that she did not know what stage of kidney failure she

   currently was in because her medical bills added up to the point that she had been

   refused medical treatment and regular doctors’ appointments as a result of her

   inability to pay her medical bills (Tr. 43-44). She also stated that she needed to see

   someone about her stomach because she could not eat and continued to vomit

   constantly but that, when she tried to make an appointment, they brought up her

   outstanding bill, and she could therefore not obtain the help she needed (Tr. 49, 51).

   Plaintiff further stated that she could not read without glasses and, in fact, needed

   to use a magnifying glass to read, but she could not get glasses because she could

   not afford to obtain proper treatment (Tr. 48). Notably, Plaintiff’s representative

   requested a consultative examination on that very issue, given Plaintiff’s inability to

   pay for or receive treatment (Tr. 48, 299), but the ALJ denied Plaintiff’s request,

   stating:

          Prior to the hearing, the claimant’s representative requested an
          ophthalmologic consultative examination. He stated the claimant
          complained of blurred vision due to glaucoma and had not been able
          to pursue treatment due to limited income and lack of insurance.

   1
      Some notations appear in the record regarding Plaintiff’s noncompliance with her
   medication regimen leading to health issues (see, e.g., Tr. 658). As the record does not make
   clear the reason for the noncompliance, and given the repeated references to an inability
   to pay or to receive treatment due to outstanding medical bills, the issue of whether
   Plaintiff’s poverty caused her noncompliance is a matter best resolved by the ALJ.


                                                9
Case 8:19-cv-02705-AEP Document 17 Filed 03/23/21 Page 10 of 13 PageID 944




          However, the claimant had extensive treatment in the period at issue,
          with numerous evaluations that included examinations of her eyes and
          no relevant visual diagnoses. Moreover, the claimant reported she
          continued to drive and while she complained of visual symptoms in
          April 2017, she did not report glaucoma, she denied blurry vision in
          2017, and she denied blurry vision again more recently, in June 2018
          and September 2018. Given the voluminous record, with no diagnosis
          of a visual impairment, and the lack of more significant ongoing
          complaints, the undersigned denies the request for an ophthalmologic
          consultative examination.

   (Tr. 15) (internal citations omitted).

          A large portion of the “voluminous record” referred to by the ALJ in denying

   that request consists of treatment notes from hospital visits rather than treatment

   notes from medical practitioners (Tr. 305-844). The need to seek medical attention

   at a hospital rather than from a medical practitioner makes sense in light of the fact

   that Plaintiff’s medical practitioners refused treatment based on her outstanding

   medical bills. Beyond such refusal by medical practitioners to provide treatment

   based on outstanding medical bills, Plaintiff also indicated, prior to the

   administrative hearing, that she had to cease treatment due to an inability to pay.

   Namely, treatment notes from Dr. Saqib Khan in September 2018 confirm that

   Plaintiff ceased treatment for her neck, back, shoulder, arm, hip, and hand pain,

   including cortisone injections, medications, and physical therapy, because she could

   not pay for it (Tr. 805).     Given the ALJ’s repeated reliance upon Plaintiff’s

   conservative and sporadic treatment without ongoing complaints (Tr. 15-26), it is

   necessary for the ALJ to determine whether the cause of such gaps in treatment or

   complaints stem from an inability to afford and receive proper medical treatment.




                                            10
Case 8:19-cv-02705-AEP Document 17 Filed 03/23/21 Page 11 of 13 PageID 945




          Resolution of the issue is important for a couple reasons. As a primary

   example, the ALJ addressed Plaintiff’s failure to obtain treatment for her visual

   impairment and denied the request for a consultative examination (Tr. 15, 48, 299).

   Plaintiff essentially testified that she was far-sighted and could not see up close, thus

   requiring the need for a magnifying glass (Tr. 48). When posing a hypothetical to

   the VE incorporating a limitation for a person who could not perform jobs requiring

   the person to read fine print, the VE opined that such individual could not perform

   Plaintiff’s past relevant work as a customer service representative (Tr. 65-66).

   Should a consultative examination indicate that Plaintiff cannot see up close and

   requires visual limitations to perform work, the ALJ’s findings as to Plaintiff’s

   ability to perform her past relevant work would likely be affected, especially in light

   of the fact that the ALJ found Plaintiff not disabled based on the VE’s testimony

   that Plaintiff could perform her past relevant work as a customer service

   representative.

          Furthermore, as the ALJ concluded, Plaintiff suffers from at least 20 severe

   impairments, including chronic heart failure, hypertension, and chronic renal

   failure, and, during the period post-dating her alleged disability onset, was involved

   in two automobile collisions and, at any given moment, took anywhere from seven

   to 10 medications, several of which related to her elevated blood pressure. On

   several occasions, she arrived at the hospital with severe symptoms, such as severely

   elevated blood pressure, vomiting blood, nausea, and diarrhea, stemming from or

   relating to her hypertension, renal failure, and stomach issues, to name a few.



                                              11
Case 8:19-cv-02705-AEP Document 17 Filed 03/23/21 Page 12 of 13 PageID 946




   Though her issues tended to resolve by discharge, there was no indication that

   Plaintiff was malingering or otherwise not presenting with valid complaints.

          She also sought medical treatment after her automobile collisions, with at

   least one medical practitioner finding that her symptoms found support in the

   medical record.       Notably, Dr. Jonathan Hall conducted a neurosurgical

   consultation in April 2017 following Plaintiff’s automobile collision in January

   2017 (Tr. 837-38). Dr. Hall noted that Plaintiff had “been battling a constellation

   of symptoms that includes significant neck and back pain with the former being her

   bigger concern” (Tr. 837).      Upon review of Plaintiff’s MRIs and a physical

   examination of Plaintiff, Dr. Hall concluded that Plaintiff’s “imaging studies have

   uncovered compelling explanations of her symptom[s]” (Tr. 506-09, 838). Though

   chiropractic care initially seemed to prove effective in assisting Plaintiff with chronic

   pain in the neck, back, and shoulder, Plaintiff’s condition became worse due to

   acute flare-ups, leaving her prognosis fair, with the possibility of periods of

   exacerbation and risk of future aggravation or trauma along with reduced functional

   capacity (Tr. 811-35). As indicated above, Plaintiff subsequently ceased treatment

   for her neck, back, shoulder, arm, hip, and hand pain – following her second

   accident in a two-year period – because she could not pay for it (Tr. 805).

          Given this record, therefore, the ALJ should consider Plaintiff’s ability to

   afford treatment and the effect her inability to afford treatment had on her ability to

   obtain more consistent and aggressive treatment or, quite frankly, treatment in

   general. Further, to the extent that any gaps appear in the record, such as with



                                              12
Case 8:19-cv-02705-AEP Document 17 Filed 03/23/21 Page 13 of 13 PageID 947




   respect to the existence of a visual impairment or the side effects of Plaintiff’s

   medication, the ALJ should obtain a consultative examination. Upon remand, to

   the extent necessary, the ALJ shall incorporate any further limitations into

   hypotheticals posed to the VE to account for Plaintiff’s credible subjective

   complaints, medication side effects, or other limitations affecting Plaintiff’s ability

   to perform work. 2

                                             IV.

           Accordingly, after consideration, it is hereby

           ORDERED:

           1. The decision of the Commissioner is REVERSED and the matter is

   REMANDED pursuant to sentence four of 42 U.S.C. § 405(g) to the Commissioner

   for further administrative proceedings consistent with this Order.

           2. The Clerk is directed to enter final judgment in favor of Plaintiff and close

   the case.

           DONE AND ORDERED in Tampa, Florida, on this 23rd day of March,

   2021.




   cc: Counsel of Record

   2
    Plaintiff’s argument regarding the improper consideration of the medical opinions lacks
   merit and thus is not addressed further herein.


                                              13
